Citation Nr: 1614181	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for breast cancer.

2.  Entitlement to service connection for thyroid papillary cancer, status-post thyroidectomy.

3.  Entitlement to service connection for residuals of a colposcopy, dysplasia/fibroids.

4.  Entitlement to an initial compensable rating for residuals of a cesarean section scar.

5.  Entitlement to an initial compensable rating for residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1999.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.  In that decision, the RO denied entitlement to service connection for breast cancer; thyroid papillar cancer, status post thyroidectomy; and colposcopy and dysplasia/fibroids.  The RO also granted service connection for residuals of a cesarean section scar and residuals of an appendectomy and assigned initial noncompensable disability ratings, both effective from August 31, 2007.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claims.

The Veteran testified before a Decision Review Officer (DRO) at a March 2009 hearing at the RO.  A transcript of the hearing has been associated with the file.

In October 2013, the Board remanded these matters for further development.

The Veteran had also perfected an appeal with regard to a claim of service connection for a cervical spine disability and the Board remanded this issue in October 2013 for further development.  In March 2014, the Appeals Management Center granted service connection for degenerative joint disease of the cervical spine, and thereby resolved the appeal as to that issue.
The issues of entitlement to service connection for residuals of a colposcopy, dysplasia/fibroids and entitlement to initial compensable ratings for residuals of a cesarean section scar and residuals of an appendectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left breast disability.

2.  Right breast cancer did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to active duty.

3.  Thyroid cancer did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current left breast disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Right breast cancer was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).  

3.  Thyroid cancer was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2007, the RO notified the Veteran of the evidence needed to substantiate her claim of service connection for breast cancer and a thyroid disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the November 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's March 2009 hearing, the DRO identified the issues on appeal (including entitlement to service connection for breast cancer and a thyroid disability), asked the Veteran about the existence of any additional relevant treatment records, and described the type of evidence that was necessary to substantiate her claim (e.g., evidence of a relationship between her claimed breast and thyroid disabilities and service).  Also, the Veteran provided testimony as the symptoms and history of her claimed disabilities and the treatment received for the disabilities.  Thus, she has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of her claimed breast and thyroid disabilities and opinions as to the etiology of these disabilities were obtained.

In its October 2013 remand, the Board instructed the AOJ to, among other things, ask the Veteran to identify any additional relevant records of treatment for her claimed disabilities and to complete the appropriate release form so as to allow VA to obtain any additional relevant private treatment records; attempt to obtain any additional relevant treatment records; and afford the Veteran VA examinations to assess the nature and etiology of her claimed breast and thyroid disabilities.

As explained above, all identified relevant VA treatment records and private medical records have been obtained and associated with the file.  Also, VA examinations were conducted in January 2014 to assess the nature and etiology of the Veteran's claimed breast and thyroid disabilities.  These examinations were thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Moreover, the AOJ sent a letter to the Veteran in October 2013 and asked her to identify any additional relevant treatment records and to complete an authorization form so as to allow VA to obtain any additional relevant private treatment records. A copy of the release form (VA Form 21-4142) was included with the letter.  The Veteran did not respond to the October 2013 letter.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not identify any additional relevant treatment records and did not complete the appropriate release form to allow VA to obtain any additional private treatment records, VA has no further duty to attempt to obtain any additional treatment records.

Therefore, with regard to the claims of service connection for breast cancer and thyroid papillary cancer, status-post thyroidectomy, the AOJ substantially complied with all of the Board's pertinent October 2013 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct any additional examinations, or obtain any additional opinions with respect to the issues decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Left Breast Disability

In the absence of proof of present disability there can be no successful claim. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In the present case, the Veteran has appealed the denial of service connection for breast cancer and, as discussed below, there is evidence of current right breast cancer.  She has not contended, however, that she has any current left breast cancer and there is no medical evidence of any current left breast disability at any time since the Veteran's claim of service connection for breast cancer was received in August 2007.
An August 2007 ultrasound report from Naval Medical Center Portsmouth (NMC Portsmouth) indicates that there was a questionable palpable mass at the lower inner quadrant of the left breast.  The mass likely represented a fibroadenoma, but an ultrasound-guided core biopsy was recommended to further evaluate the mass given its questionable palpability.  An ultrasound guided biopsy of the mass was performed in September 2007 and the mass was identified as being benign breast tissue.  A comparison was made to multiple prior mammograms dating back to 2000 and a sonogram dated in December 2000 and it was determined that the lesion was stable by imaging.  In light of the imaging stability over a long period of time (since December 2000) and the biopsy findings of benign pathology, it was found that the pathology reflected the radiologic appearance and the Veteran did not require any further biopsy intervention.  Also a VA examination was conducted in January 2014 and the Veteran was diagnosed as having only ductal carcinoma in situ of the right breast. 

There is no medical evidence of any other treatment for a left breast disability at any time during the claim period and neither the Veteran nor her representative have alluded to the existence of any such evidence.  Although a specific diagnosis is not always necessary to establish service connection, the lack of any adequate competent lay or medical evidence of a post-service left breast disability in this case weighs the evidence against a finding of a current disability. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran in this instance and the claim of service connection for left breast cancer must be denied.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. § 3.303.

II. Right Breast Disability and Thyroid Cancer

Examination reports from NMC Portsmouth dated in October 2007 and February 2008 include diagnoses of right-sided ductal carcinoma in situ of the breast and malignant papillary carcinoma of the thyroid.  Thus, current right breast and thyroid disabilities have been demonstrated.
Service treatment records include a June 1990 record of treatment for a swollen and tender gland on the right side of the Veteran's neck.  Examination revealed that the thyroid was diffused and swollen bilaterally.  An ultrasound and an uptake scan of the thyroid were conducted and diagnoses of a goiter and a solitary thyroid nodule in the right lobe/suspected hot nodule in the mid right thyroid were provided.  There is no evidence of any other complaints of or treatment for right breast or thyroid problems in the Veteran's service treatment records.

If a chronic disease, such as a malignant tumor, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, there is no evidence showing any diagnosed malignant tumor in service and the Veteran has not contended that a malignant tumor of the breast or thyroid was diagnosed in service.  As there is no competent evidence to sufficiently identify any malignant tumor in service, service connection cannot be granted on this basis.

The Veteran has not reported, and the evidence does not otherwise indicate, that she has experienced a continuity of right breast or thyroid symptomatology in the years since service.  The objective evidence otherwise indicates that her current right breast cancer and thyroid cancer did not manifest until years after service.  A December 1999 letter from the Keesler Air Force Base Medical Center indicates that a bilateral mammogram had been conducted earlier that month and that although the Veteran's breast tissue was somewhat denser than average, this was normal and there was no sign of any cancer.  The earliest post-service clinical evidence of a possible right breast disability is a December 2002 mammogram report from McDonald Army Health Center (McDonald) which reveals that new calcifications were seen in the right breast which appeared punctate, were relatively scattered, and were likely benign.  The earliest post-service clinical evidence of a thyroid disability is a November 2006 ultrasound report from McDonald which revealed a hypoechoic mass on the upper posterior right lobe of the thyroid.  There is no clinical or lay evidence of any earlier right breast or thyroid problems following service.

The absence of any clinical or lay evidence of right breast or thyroid problems for at least approximately three years after the Veteran's separation from service in November 1999 weighs against a finding that her current right breast or thyroid disabilities were present in service or in the year or years immediately after service.

The only medical opinions of record indicate that the Veteran's current right breast and thyroid disabilities are not related to service.  The physician who conducted an August 2009 VA examination opined that the Veteran's papillary thyroid cancer was not likely ("less likely than not") related to the thyroid nodule which was evident in service.  He reasoned that the thyroid nodule was "hot" on a nuclear medicine scan and that it was very rare for such a nodule to develop into a malignancy.  

The examiner who conducted the January 2014 VA examinations opined that the Veteran's current right breast cancer and thyroid disabilities were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  As for the diagnosed breast cancer, the examiner reasoned that ductal carcinoma in situ is usually found by mammography.  As old cancer cells die off and pile up, tiny specks of calcium (called calcifications or microcalcifications) form within the broken down cells.  The mammogram will show the cancer cells inside the ducts as a cluster of these microcalcifications, which appear either as white specks or as a shadow.  Previous mammograms done while on active duty note the dense breast tissue, but specify that no microcalcifications were found.  A routine mammogram performed a year after leaving active duty failed to show any signs of microcalcification.  Scattered calcifications that were later proven unrelated to ductal carcinoma in situ were shown on mammograms in 2002 due to the fact that they were scattered.  Ductal carcinoma in situ is not invasive.  Based on the fact that the ductal carcinoma in situ was not demonstrated on mammography until 2003 when the finding was noted as new since the 1999 study, it was not likely ("less likely than not") that the Veteran's breast cancer had a nexus to her military service.  The etiology of the cancer could not be certain, but the Veteran's weight and former smoking were risk factors for the disease.

With respect to the diagnosed thyroid disabilities, the examiner explained that papillary thyroid cancer appears to be related to activation of proto-onco genes (specifically chromosomes 10-11) and may also be related to interleukin or other cytokinins that regulate the growth of the thyroid cells.  There was a strong history of cancer in the Veteran as well as her family.  Papillary carcinoma of the thyroid is admittedly a slow growing tumor, but the Veteran did not exhibit any of the symptoms associated with thyroid cancer (which include chronic cough, problems swallowing, or difficulty breathing) until close to the time of her diagnosis in 2007.  The presence of an enlarged thyroid (i.e., a goiter) does not guarantee the diagnosis of cancer.  A goiter is often seen in conjunction with a reduced intake of iodine and it can be transitory, hereditary, or associated with certain medications, as well as a lack of thyroid hormones.  The presence of a goiter, alone, does not point to thyroid cancer according to medical literature (i.e., a Medline search).  Only a nodular goiter should be further evaluated for a tumor.

Moreover, the Veteran was seen for multiple other medical problems from the 1990s to 2007 (including for breast cancer) where the standard of care requires a medical examination of the neck for lymphadenopathy at every visit, but no thyroid enlargement was noted by any examiner during her treatment and monitoring.  Based on these facts, while it was within the realm of medical possibility, it was not likely ("less likely than not") that the Veteran's goiter in the mid-1990s was related to the thyroid cancer diagnosed in 2007.

The August 2009 opinion is of limited probative value because it is not accompanied by any significant explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). 

The January 2014 opinions were based upon examinations of the Veteran and a review of medical literature and her medical records and reported history and they are accompanied by detailed rationales that are not inconsistent with the evidence of record.  Thus, the January 2014 opinions are entitled to substantial probative weight.  See Id.   
The Veteran has expressed her opinion that her current right breast and thyroid disabilities are related to service.  However, as a lay person, she can only comment as to symptoms and immediately-observable relationships.  She lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that her current right breast and thyroid disabilities were caused by a specific disease or injury in service, as opposed to some other cause. Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another. Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2015). 

The Veteran has received treatment from medical professionals for her right breast and thyroid disabilities, but none have attributed either of these disabilities to service.  Rather, the only medical opinions of record reflect that no such relationship exists.

There is no other evidence of a relationship between the Veteran's current right breast and thyroid disabilities and service, and neither she nor her representative has alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any competent evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current right breast or thyroid disabilities are related to service, manifested in service, or manifested during the year following her November 1999 separation from service.  Hence, the preponderance of the evidence is against the Veteran's claims and the claims of service connection for right breast cancer and thyroid papillary cancer, status-post thyroidectomy, must be denied.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for breast cancer is denied.

Entitlement to service connection for thyroid papillary cancer, status-post thyroidectomy, is denied.


REMAND

The Veteran was afforded a VA examination in January 2014 to assess the severity of her service-connected residuals of a cesarean section and residuals of an appendectomy.  Examination revealed that there was a cesarean section scar and an appendectomy scar, that these scars were superficial, and that they did not cause any limited motion.  The length of these scars was noted, but the examination report does not include the width of the scars.  The criteria for rating scars which were in effect prior to October 23, 2008 are applicable in this case and a 10 percent rating is provided under 38 C.F.R. § 4.118, DC 7802 for scars (other than head, face, or neck scars) that are superficial, do not cause limited motion, and involve an area or areas of at least 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, DC 7802 (2007).  As the examiner who conducted the January 2014 examination did not record the width of the Veteran's cesarean section and appendectomy scars, it is not possible to determine the total area affected by the scars.  Hence, clarification is necessary upon remand.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The report of a January 2014 VA gynecological examination indicates that the Veteran underwent a hysterectomy in 2010 at NMC Portsmouth.  The records from this facility in the file are only dated to April 2009.  VA's efforts to obtain records requested from a Federal entity must continue until they are obtained or it is reasonably certain they do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3).  As any records pertaining to the 2010 hysterectomy are relevant to the issue of entitlement to service connection for residuals of a colposcopy, dysplasia/fibroids, a remand is also necessary to attempt to obtain additional treatment records from NMC Portsmouth.

Updated VA treatment records should also be secured upon remand.	

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated records of the Veteran's treatment from the VA Medical Center in Hampton, Virginia dated from February 2009 through the present; from Naval Medical Center Portsmouth dated from April 2009 through the present; and all such outstanding records from any other sufficiently identified federal facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA scars examination to determine the current severity of her service-connected residuals of a cesarean section and residuals of an appendectomy.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of any scars associated with the Veteran's service-connected residuals of a cesarean section and residuals of an appendectomy, to include whether any scar causes any limited motion or loss of function.  Each scar size (including both scar length and width) and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.

3.  If a full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until she is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims. 38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


